Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the request for reconsideration filed on 01/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (2009/0228187) in view of Schechter (5,419,301).
Regarding claim 21,30: Nakamura discloses an internal combustion engine or a  method for controlling an internal combustion engine arrangement, the internal combustion engine arrangement comprising a combustion cylinder housing a reciprocating piston movable between a bottom dead center and a top dead center 
Nakamura fails to discloses the specificity of the method of determining a required volumetric efficiency of the combustion cylinder for operating the internal combustion engine arrangement in the operating mode; and if the required volumetric efficiency is higher than a volumetric efficiency of the combustion cylinder during normal operation of the internal combustion engine arrangement: 3 open the inlet valve at the same number of crank angle degrees from the top dead center as the number of crank angle degrees from the bottom dead center when operating the internal combustion engine arrangement during normal operation, and to maintain the inlet valve in the open position until the piston reaches the bottom dead center.

It is obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Nakamura by providing the method as taught by Schechter in order to address the high load with the high torque creation as is well known in the art.
Regarding claim 22: Schechter discloses the internal combustion engine is operated in steady state during normal operation thereof (figure 4). 

Regarding claims 23,32: Schechter discloses the internal combustion engine arrangement further comprises an outlet valve operable between an open position and a closed position for controlling the flow of combustion gases out from the combustion cylinder, wherein the outlet valve is arranged in the open position after a combustion 

Regarding claim 24: Schechter discloses the step of: determining that the required volumetric efficiency is higher in comparison to the normal operation of the internal combustion engine arrangement if the internal combustion engine arrangement demands for an increased engine power at the operating mode (figure 2C is for higher load and power).

Regarding claim 25: Schechter discloses determining that the required volumetric efficiency is higher in comparison to the normal operation of the internal combustion engine arrangement if the internal combustion engine arrangement is operated in a transient state at the operating mode (as is inherently transitioning from figure 2B to 2C as the load increases).  

Regarding claim 26:  Nakamura as modified above discloses the claimed invention as recited above and Schechter teaches all operating modes (figures 2A, 2B, 2C, 2D) that includes inherently an engine start-up state at the operating mode (figure 4).  




Regarding claim 28: Nakamura inherently discloses controlling the inlet cam shaft to arrange the inlet valve in a fully open position at a predetermined crank angle degree from the top dead center of the piston (figure 1).  

Regarding claim 29: Preliminary Amendment Schechter discloses controlling the inlet cam shaft to gradually arrange the inlet valve from the closed position to the open position when the piston moves from the top dead center towards the bottom dead center when the internal combustion engine is operated in the operating mode (figure 2C).

Regarding claim 31: Nakamura as modified above disclose the claimed invention except for the numeral value specification. With regard to the numerical value specification, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirement of the engine performance specification. Moreover, there is nothing in the record which establishes that the claimed numerical value present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).


Regarding claim 33: Nakamura discloses the cam phaser is a fluidly controlled cam phaser comprising a phaser piston connected to the inlet cam shaft, the phaser piston being positioned in a pressure chamber of the cam phaser, wherein the cam phaser is arranged to receive pressurized fluid into the pressure chamber for controlling the position of the inlet cam shaft (figure 7).

Regarding claim 34: Nakamura disclose an internal combustion engine capable of being used in a vehicle (figure 1).

Regarding claim 35,36: Nakamura disclose a computer program comprising program code means for performing the steps of when the program is run on a computer or a computer readable medium carrying a computer program (figure 2, ECU).

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Applicant’s argument is not commensurate with the scope of the claim. Schechter clearly discloses the high load open the same place as normal operation (i.e., whether measured from TDC or BDC: the inlet valve at the same number of crank angle degrees from the top dead center as the number of crank angle degrees from the bottom dead center) (see both intake open same numeral 100), and the high load maintain the inlet valve in the open position until the piston reaches the bottom dead center (see numeral 104 for figure 2C). The combination of the references is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746